Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 22 September 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Williamsburg 22d Septemr 1781.
                  
                  The inclosed letter for your Excellency and the Copies of others to Count De Rochambeau and myself have this moment come to my Hands.  I deem the intelligence they contain of so much importance that I have thought it proper to transmit them immediately to your Excellency by the Baron Closen one of the Aides de Camp to the Count de Rochambeau.  I have the honor to be with the highest Respect and personal Esteem Yr Excellency’s Most ot and hble Servt.
                  
               